STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 17, 2018
              Plaintiff-Appellee,

v                                                                  No. 331248
                                                                   Macomb Circuit Court
LUJUAN CARL MCCANTS,                                               LC No. 2015-000941-FC

              Defendant-Appellant.


Before: BECKERING, P.J., and M. J. KELLY and O’BRIEN, JJ.

PER CURIAM.

       Defendant, LuJuan Carl McCants, appeals by right his jury convictions of armed robbery,
MCL 750.529, first-degree home invasion, MCL 750.110a(2), unlawful imprisonment, MCL
750.349b, unlawful driving away of a motor vehicle (UDAA), MCL 750.413, possession of a
firearm by a felon, MCL 750.224f, and possession of a firearm when committing or attempting
to commit a felony (felony firearm), MCL 750.227b. The trial court sentenced defendant as a
second habitual offender, MCL 769.10, to serve concurrent prison terms of 280 to 480 months
each for armed robbery and home invasion, 180 to 270 months for unlawful imprisonment, 36 to
90 months each for UDAA and felon in possession of a firearm. The trial court also sentenced
defendant to serve two years’ imprisonment for felony firearm prior to the sentences for his
remaining convictions. Finally, the trial court held defendant jointly and severally liable with
Dominic Waters and Taija Bush1 for $8,655 in restitution. We conclude that there are no errors
warranting a new trial and affirm defendant’s convictions and restitution liability.

         I. STATEMENT OF PERTINENT FACTS AND PROCEDURAL HISTORY

        Defendant’s convictions arise from a December 16, 2014 incident at the Mount Clemens
home of Brenda Wilson. Wilson testified at defendant’s trial that at around 5:00 or 5:30 p.m. she
looked out the kitchen window of her mother’s house, which is located diagonally from her own,
and saw an unfamiliar car parked across the street with three black men and a black female
inside. The female was driving and the male in the front passenger seat was wearing a brown


1
  Initially codefendants, Waters and Bush were eventually tried together, but separately from
defendant.


                                               -1-
Carhartt-style work jacket. Both of them kept looking up at her mother’s kitchen window.
Wilson identified defendant as the man in the work jacket

        Later that evening, Wilson drove her son, Randy, to his girlfriend’s house, returning
home at around 10:30 p.m. As she approached the side entrance of her house, three people ran
up to her from behind the house, and one of them put a gun to her neck. Wilson testified that the
gunman was wearing a mask, but she could see his eyes, and she recognized defendant as the
man she had seen earlier that day in the car parked across the street from her mother’s. Wilson
said that defendant told her to be quiet and open the door, and he kept the gun to her neck until
everyone got inside. He then had her go into the living room and sit on a loveseat. On
defendant’s instruction, one of the other robbers attempted to zip tie Wilson’s hands behind her
back. She said that the men turned on every light in the house and proceeded to rummage
around in the bedrooms at the back of the house, as defendant kept yelling at them and asking
her where the money and weed was located. Wilson said defendant was waving the gun around
and saying he would kill her. One of the other men dumped Wilson’s purse out on the table and
removed two envelopes containing a total of $410. Wilson testified that in addition to the
money, the robbers stole items that included a 42-inch television, all of her grandchildren’s
Christmas toys, a video game player, two shotguns, a hunting bow, a hunting seat, coats, a black
and red hunting satchel, and a DVD-player. Once they finished, the robbers let Wilson move to
a dining room chair, where one of them duct taped her legs together before they left with her
keys, cell phone, and car. Using a knife that was on the table, Wilson freed herself and waited
for the robbers to drive away. She then locked the side door and went out the back door to
summon help from her neighbor.

         Deputies from the Macomb County Sheriff’s Department arrested defendant the
following day, December 17, 2014, in the parking lot of the apartment complex where Bush
lived; he was driving a silver Chevrolet Impala. Prior to the preliminary examination, a local
newspaper published pictures of defendant, Bush, and Waters, identifying them as arrestees in
the home invasion and armed robbery that occurred at Wilson’s home.2 Defendant appeared at
the preliminary examination in jail attire and sat with Bush and Waters behind defense counsel.
Wilson identified defendant as the man who held the gun to her neck and whom she had seen
sitting in the car parked across the street from her mother’s house on the day of the robbery.

        Subsequently, defendant filed a motion for the appointment of an eyewitness expert “to
testify about the foibles and mistakes” of eyewitness identifications. The prosecution opposed
the motion, asserting among other things that defendant failed to show that the facts of the case
required expert testimony. The prosecution also argued that publication of defendant’s
photograph in the newspaper was not a state action, and therefore, did not qualify as an unduly
suggestive pretrial identification procedure, and that even if it did, Wilson had an independent
basis for her identification. The trial court took defendant’s motion under advisement.



2
  Law enforcement officers involved in the case did not conduct any pretrial identification
procedures.


                                               -2-
        The trial court conducted a Wade3 hearing on July 24, 2015. The court later issued a
written opinion and order deeming Wilson’s in-court identification of defendant at the
preliminary examination “impermissibly suggestive.” The Court based its decision on Wilson’s
having seen defendant’s photograph in the local newspaper prior to the preliminary examination,
coupled with the fact that defendant was sitting behind the defense table wearing jail garb. The
court then conducted an independent-basis analysis and concluded that Wilson’s opportunity to
personally observe defendant’s eyes in her well-lit home during the robbery constituted an
independent basis for identifying defendant. In the same opinion and order, the court denied
defendant’s motion for an eyewitness expert, explaining that defendant had failed to show any
special circumstances warranting an expert to assist the jury in examining the circumstances
under which Wilson identified him.

        Defendant’s four-day trial began on October 6, 2015. In addition to Wilson’s testimony,
the jury heard from Markenya Crigler, who testified that defendant left her home on East
Lafayette Street in Detroit at around 7:00 or 8:00 p.m. on December 14, 2016, driving a silver
Chevy Impala owned by her daughter. Defendant telephoned her six or seven hours later, telling
her that he had some items in the car and needed her help. Crigler testified that she met
defendant at the front door of her apartment and retrieved some toys and a bag from the trunk of
the car. Crigler said that defendant was wearing his brown, Carhartt-like work jacket. Detective
Sergeant Melissa Stevens, supervisor of the major crimes unit of the Macomb County Sheriff’s
Department, later testified that when the investigation into the home invasion and robbery led her
to Crigler’s home, Crigler was cooperative and forthcoming, and she consented to a search of her
apartment. The search recovered items matching those taken from Wilson’s home. Det. Sgt.
Stevens also testified that she observed the sleeve of a brown Carhartt-type jacket sticking out of
a partially opened closet in Crigler’s apartment.

        Shea Truxell, an officer with the Clinton Township Police Department, recounted that on
the night of December 16, 2014, she and her partner were patrolling an area near Wilson’s home
when they received a call about a suspicious car just after 11:00 p.m. The car was a silver
Impala driven by a black female later identified as Bush. Officer Truxell asked Bush to leave the
area because residents were complaining about her parking there. One of the officers took down
the Impala’s license plate number and, upon learning that there had been a home invasion and
robbery in the area, shared the number with the Macomb County Sherriff’s Department.
Members of the crime unit ran the plate numbers given them by Truxell, received a couple of
associated addresses, and set up surveillance at each address, one of which was Crigler’s
residence. Det. Sgt. Stevens testified that officers located the car at Crigler’s residence and
watched as defendant got into it and drove away. Detective Christopher Fraser, also of the
Macomb County Sherriff’s Department, testified that he and several other officers in unmarked
cars followed the suspect car until they had enough information to make contact with defendant
in the parking lot of Bush’s apartment complex, where they arrested him.




3
    United States v Wade, 388 U.S. 218; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967).


                                                -3-
        Macomb County Sheriff’s Deputy Daniel Cikota, a computer forensic examiner, testified
that he extracted data from several cell phones associated with the charged crimes, including an
Alcatel phone confiscated from defendant, a Samsung Galaxy phone confiscated from Bush, and
an HTC phone confiscated from Waters. He also obtained phone records from the relevant
service providers and compared them with the extracted data. The deputy testified that on
December 17, 2014, at around 1:21 a.m., a message was sent from the HTC phone to the Alcatel
phone asking, “When can I get my cut.” Later that day, messages were sent from the HTC
phone to the Alcatel phone stating, “let me get the rifle, plz for 50, $60. They say it was 480 in
the purse[,]” and “And they got the car. Shit, they doing good.” Deputy Cikota testified to
messages sent from the Alcatel phone to the HTC phone stating, “Bum ass lick. What do you
expect from it[,]” “That shit was a waste of my time, Bro . . .[,]” and “Fuck the TV. I get down
for the cash, Bro, for work. That a waste of my time.” In addition, Deputy Cikota testified to
text messages sent from the Samsung Galaxy phone to the Alcatel phone on December 16, 2014.
Two of the messages were sent around the time of the home invasion and robbery; a message
sent at 11:19 p.m., around the time Truxell asked Bush to move her car, stated that the police
were there. Deputy Cikota acknowledged under cross-examination that his analysis of the
messages did not necessarily reveal who sent and received the messages.

         Joseph Duncan, an investigator with the Macomb County Prosecutor’s Office, testified to
the results of his analysis of the records for the phones confiscated from defendant, Bush, and
Waters. He testified that a number of calls from the HTC phone to the Alcatel phone made
between 9:10 p.m. and 9:48 p.m. on the night of the incident pinged off a cell tower near where
the home invasion occurred, indicating that the Alcatel phone was in that vicinity. Duncan also
testified that calls between the Alcatel phone and the Samsung Galaxy phone made during the
11:00 p.m. hour pinged in the same area, likely off the same cell towner. Duncan acknowledged
under cross-examination that the records themselves did not show that a robbery took place.

        After the close of testimony and over defendant’s objections, the prosecution requested a
jury instruction on aiding and abetting. Finding that the evidence supported an aiding-and-
abetting theory, the trial court instructed the jury accordingly. Subsequent to his conviction and
the imposition of sentence, defendant filed a post-trial motion for a Ginther4 hearing, a new trial,
and correction of defendant’s presentence investigation report (PSIR). The trial court denied the
motion. Defendant filed in this Court a motion to remand, which the Court granted in part and
remanded in part. The Court remanded the matter to the trial court to allow defendant to move
for a new trial on the issue of whether jurors saw him in shackles, but denied the motion as to all
other issues.5

        On remand, the trial court heard testimony from defendant and three of his relatives
claiming that counsels’ table during defendant’s trial was akin to a picnic table and allowed
jurors to see defendant’s ankle shackles through the opening below the table’s top. Defendant


4
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
5
 People v LuJuan Carl McCants, unpublished order of the Court of Appeals, entered February
13, 2017 (Docket No. 331248).


                                                -4-
also testified that jurors once saw him in shackles when Deputy Jeffrey Haase hurried him from
the bathroom into the courtroom in advance of the approaching jurors, that he reported this to his
attorney, and that his attorney told him not to worry about it. The prosecutor at defendant’s trial,
defendant’s trial attorney, and Deputy Haase testified that no one brought any concerns regarding
shackling to their attention. The prosecutor and the defense attorney testified that if there had
been any question that a juror had seen defendant in shackles, even inadvertently, they would
have investigated, made a record of the matter, and, in the case of the defense attorney, moved
for a mistrial. Deputy Haase testified that he had no memory of the bathroom-to-courtroom
incident defendant described and did not recall any time when the jury saw defendant in
shackles. He also stated that court officers did not put incarcerated defendants in shackles during
jury selection because potential jurors sitting in the gallery might see the shackles.

        During a second hearing, Deputy Ralph Sauger, who served as extra security for a portion
of defendant’s trial, testified that he put shackles on defendant in the back, brought him into the
courtroom, and sat him beside his attorney. He said that he did not remember being present for
jury selection, but then answered affirmatively when asked whether defendant was wearing
shackles during jury selection. Under cross-examination, Deputy Sauger clarified that when he
earlier testified that he brought defendant into the courtroom in chains, he had meant after the
jury had been selected, not when the jury gallery was full of potential jurors. Deputy Sauger said
that jurors were not allowed to see defendants in chains, and defendants would not be shackled
during jury selection if there were any chance that potential jurors could see the chains. He
reiterated that he did not remember being present for jury selection, 6 but said that if he had been
present, he would have taken his instructions from Deputy Haase. If Deputy Haase said that
defendant was to remain unshackled during jury selection, he would have followed those
instructions.

        The trial court denied defendant’s motion for a new trial. The court did not find credible
testimony indicating that the defense table at the time of defendant’s trial was similar in style to
picnic tables. Based in part on 15 years of experience in the same courtroom, the court found
credible the testimony indicating that a partition had shielded defendant’s legs from the jury
during his trial. The court also did not find credible defendant’s testimony about the bathroom-
to-courtroom incident with Deputy Haase and defendant’s subsequent conversation with his trial
counsel. Instead, the court credited the testimony of defendant’s trial counsel that if such a
situation had occurred, he would have made a record and moved for a mistrial. The court
likewise found credible the testimony of the prosecutor during defendant’s trial that he, too,
would have made a record of the incident and, in the absence of such record, it was fair to infer
that it did not occur. The court concluded that the evidence did not establish that any juror
actually saw defendant in shackles, and that, although defendant said that the shackles affected
his self-esteem, he had “failed to offer specific testimony as to how shackles actually hindered
his ability to communicate with his attorney.” The court concluded that shackling did not
deprive defendant of a fair trial, and that defendant was not entitled to a new trial. The court also


6
  The record indicates that Deputy Sauger may have been present for jury selection; one of the
jurors told the judge that he recognized Deputy Sauger as a classmate from high school.


                                                -5-
denied defendant’s request to recall jurors for limited testimony on the ground that Deputy
Sauger’s testimony “failed to indicate that a prospective or seated juror saw defendant’s leg
shackles.”

                                         II. ANALYSIS

                             A. IDENTIFICATION TESTIMONY

        Defendant first contends that the trial court erred in denying his motion to suppress
Brenda Wilson’s identification testimony. We disagree. We review for clear error a trial court’s
determination in a suppression hearing regarding admission of identification evidence. People v
Barclay, 208 Mich. App. 670, 675; 528 NW2d 842 (1995). “A decision is clearly erroneous when
the reviewing court is left with a definite and firm conviction that a mistake has been made.” Id.

        Because Wilson’s identification occurred after she saw a photograph of defendant in a
newspaper article identifying him as an arrestee in her case and then saw him at the preliminary
examination wearing jail clothes and sitting at the defense table, the trial court deemed it
necessary to determine whether Wilson had an independent basis for her in-court identification
of defendant. See People v Laidlaw, 169 Mich. App. 84, 92; 425 NW2d 738 (1988) (“The need to
establish an independent basis for an in-court identification arises where the pretrial
identification is tainted by improper procedure or is unduly suggestive.”). Whether a witness has
an independent basis for his or her identification testimony is a factual inquiry, the validity of
which “must be viewed in light of the ‘totality of the circumstances.’ ” People v Gray, 457 Mich.
107, 115; 577 NW2d 92 (1998), quoting Neil v Biggers, 409 U.S. 188, 199; 93 S. Ct. 375, 382, 34
LE 2d 401 (1972). Courts should use the following eight factors in determining if an
independent basis exists:

       1. Prior relationship with or knowledge of the defendant.

       2. The opportunity to observe the offense.

       3. Length of time between the offense and the disputed identification. . . .

       4. Accuracy or discrepancies in the pre-lineup or showup description and
       defendant’s actual description.

       5. Any previous proper identification or failure to identify the defendant.

       6. Any identification prior to lineup or showup of another person as defendant.

       7. [T]he nature of the alleged offense and the physical and psychological state of
       the victim. . . .

                                             * * *

       8. Any idiosyncratic or special features of defendant. [Gray, 457 Mich. at 116
       (quotation marks and citations omitted).]


                                               -6-
Although the trial court did not find that factors 1, 4, 5, 6, and 8 weighed in favor of finding an
independent basis, it found that factors 2, 3, and 7 did.

         Factor 2, the opportunity to observe the offense, “plays a significant role in the
independent basis analysis.” Id. at 117. It “includes such factors as length of time of the
observation, lighting, noise or other factors affecting sensory perception and proximity to the
alleged criminal act.” Id. at 116. Wilson testified that her house was well lit, defendant came
into the living room to talk to her at least three times after she was tied up, she could see his
eyes, which were not covered by his mask, and each time she looked “dead at him.” She
testified at the preliminary examination that the robbers were in her house for 45 minutes to an
hour. Wilson’s testimony thus establishes that she had ample opportunity to see defendant’s
eyes during the robbery. Factor 3, length of time, also weighs in favor of an independent basis,
as Wilson’s identification at the preliminary examination occurred just over two months after the
home invasion. See People v McElhaney, 215 Mich. App. 269, 287-288; 545 NW2d 18 (1996)
(holding that a preliminary examination identification was proper where the complainant had
ample opportunity to observe her attacker and the preliminary examination took place only two
months after the attack). Regarding factor 7, no evidence suggests that Wilson was too scared to
accurately perceive or remember what was happening, that she was overly tired or under the
influence of nervous exhaustion, alcohol, or drugs. See Gray, 457 Mich. at 116 (noting that
strong emotions can affect perception and memory and that factors such as “fatigue, nervous
exhaustion, alcohol, and drugs” are relevant). Nothing in the preliminary examination or the
Wade hearing transcripts indicates that her age or cognitive abilities negatively affected her
powers of perception or her ability to remember what she saw.

        Based on the foregoing, we cannot say that the trial court clearly erred when it ruled that
Wilson had an independent basis for her identification of defendant at the preliminary
examination, and that her identification testimony was admissible. But even if the trial court had
clearly erred by denying defendant’s motion to suppress, MCR 2.613(A) provides that an error in
the admission of evidence will not be grounds for setting aside a verdict “unless refusal to take
this action appears to the court inconsistent with substantial justice.” See also MCL 769.26.
“[W]hen testimony is erroneously admitted, [the Court] must determine the probable effect of
that testimony on the ‘minds of the average jury.’ ” People v Banks, 438 Mich. 408, 430; 475
NW2d 769 (1991), quoting Schneble v Florida, 405 US. 427, 432; 92 S. Ct. 1056, 1060; 31 L. Ed.
2d 340 (1972).

         Setting aside the verdict in the case at bar is unwarranted because the testimony of
Crigler, Deputy Cikota, and Duncan firmly supports it. Crigler’s testimony indicated that
defendant dropped off at her apartment toys and items later identified as taken from Wilson’s
home. Deputy Cikota testified to incriminating text messages sent and received by the phone
confiscated from defendant around the time of the home invasion and armed robbery. Duncan
testified to cell phone data that put defendant near the home invasion at the time it was occurring
and showed him traveling from Mount Clemens to Detroit immediately after the incident.
Assuming that the jury found the testimony of these witnesses credible, the jury could conclude
beyond a reasonable doubt that defendant committed the charged crimes, even without Wilson’s
identification testimony. Given the strength of the evidence against defendant other than
Wilson’s eyewitness identification, we cannot say that the probable effect of her testimony on


                                                -7-
the minds of the average jury was so great that its exclusion would warrant reversal of the jury’s
verdict.

                                 B. IDENTIFICATION EXPERT

        Defendant next contends that the trial court abused its discretion by denying his motion
for an expert in eyewitness identification. Again, we disagree. “The Court reviews for an abuse
of discretion a trial court’s decision whether to grant an indigent defendant’s motion for
appointment of an expert witness.” People v Carnicom, 272 Mich. App. 614, 616; 727 NW2d 399
(2006). An abuse of discretion occurs when the trial court’s decision falls outside the range of
acceptable outcomes. Carnicom, 272 Mich. App. at 617.

        In People v Kennedy, __ Mich __; __ NW2d __ (2018) (Docket No. 154445); slip op at
17, the Michigan Supreme Court held that the due process analysis in Ake v Oklahoma, 470 U.S.
68; 105 S. Ct. 1087; 84 L. Ed. 2d 53 (1985) governs an indigent defendant’s request for an expert
witnesses. In determining whether due process requires the State to provide an expert witness to
an indigent defendant, courts must consider the three-factor due process test set forth in Mathews
v Eldridge, 424 U.S. 319, 335; 96 S. Ct. 893; 47 L. Ed. 2d 18 (1976):

       (1) “the private interest that will be affected by the action of the State,” (2) “the
       governmental interest that will be affected if the safeguard is to be provided,” and
       (3) “the probable value of the additional or substitute procedural safeguards that
       are sought, and the risk of an erroneous deprivation of the affected interest if
       those safeguards are not provided.” [Kennedy, __ Mich at __; slip op at 6,
       quoting Ake, 470 U.S. at 77.]

        The first two factors will generally weigh in favor of providing an expert witness at State
expense. “The private interest in the accuracy of a criminal proceeding that places an
individual’s life or liberty at risk is almost uniquely compelling.” Ake, 470 U.S. at 77. And
although a State has an interest in prevailing at trial, this interest “is necessarily tempered by its
interest in the fair and accurate adjudication of criminal cases.” Id. at 79. The third factor looks
at the probable value of the expert assistance sought and “the risk of error in the proceeding if
such assistance is not offered.” Kennedy, __ Mich at __; slip op at 8, quoting Ake, 470 U.S. at 79.
In order to show that due process requires the appointment of an expert,

       “a defendant must demonstrate something more than a mere possibility of
       assistance from a requested expert; due process does not require the government
       automatically to provide indigent defendants with expert assistance upon demand.
       Rather . . . a defendant must show the trial court that there exists a reasonable
       probability both that an expert would be of assistance to the defense and that
       denial of expert assistance would result in a fundamentally unfair trial.”
       [Kennedy, __ Mich at __; slip op at 18, quoting Moore v Kemp, 809 F2d 702 (CA
       11, 1987.]

       In the case at bar, defendant argued that an expert in eyewitness identification was
necessary to testify generally to the “vagaries and mistakes of eyewitness identification.”
However, it was not enough for defendant to “show a mere possibility of assistance from the

                                                 -8-
requested expert.” Kennedy, __ Mich at __; slip op at 18; see also Carnicom, 272 Mich. App. at
617 (“it is not enough for a defendant to show a mere possibility of assistance from the requested
expert”). Defendant opined that the jury should hear from an expert that after a startling event,
where the victim saw the perpetrator briefly and then saw a photograph of a person the police
told her was the perpetrator, the victim bases her identification on recognition of the photograph,
not on recognition of the actual perpetrator. However, record evidence indicates that Wilson’s
encounter with defendant was not brief, and no record evidence suggests that police told Wilson
that defendant, one of two black men pictured in the newspaper, was the perpetrator who held a
gun to her neck. Because defendant failed to show “more than the mere possibility of assistance
from the requested expert,” we conclude that the trial court did not abuse its discretion by
denying defendant’s request for an eyewitness expert.7

                        C. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant also contends that he is entitled to remand for a Ginther hearing to make a
record of the true nature of the attorney-client relationship. We disagree. Whether defense
counsel performed ineffectively is a mixed question of law and fact; this Court reviews for clear
error the trial court’s findings of fact, and it reviews de novo questions of constitutional law.
People v Trakhtenberg, 493 Mich. 38, 47; 826 NW2d 136 (2012).

        To establish ineffective assistance of counsel, defendant must show (1) that counsel’s
performance fell below an objective standard of reasonableness under prevailing professional
norms, and (2) that there is a reasonable probability that, but for counsel’s deficient performance,
the result of the proceeding would have been different. Strickland v Washington, 466 U.S. 668,
688, 694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). Effective assistance of counsel is presumed,
and the defendant bears a heavy burden of proving otherwise. People v Seals, 285 Mich. App. 1,
17; 776 NW2d 314 (2009). Defense counsel has wide discretion as to matters of trial strategy.
People v Heft, 299 Mich. App. 69, 83; 829 NW2d 266 (2012). This Court will not substitute its
judgment for that of counsel regarding matters of trial strategy, nor will it assess counsel’s
competence with the benefit of hindsight. People v Payne, 285 Mich. App. 181, 190; 774 NW2d
714 (2009).

       Defendant first argues that he is entitled to a Ginther hearing to establish that his attorney
did not want to represent him. He is not. The ineffective assistance analysis centers on
performance and the prejudicial effect of deficient performance to the defendant. Smith v Spisak,
558 U.S. 139, 150; 130 S. Ct. 676; 175 L. Ed. 2d 595 (2010); see also People v Pubrat, 451 Mich.
7
  On appeal, defendant relies on the dissent in People v Blevins, 314 Mich. App. 339; 886 NW2d
456 (2016) (SHAPIRO, J., dissenting), to contend that the trial court clearly erred in denying his
request for an expert witness. The case at bar is distinguishable from Blevins. Whereas the jury
convicted the defendant in Blevins on eyewitness testimony alone, here, the jury had forensic
evidence and testimonial evidence other than eyewitness testimony to consider, all of which
supported Wilson’s identification testimony. Although the points made by the dissent in Blevins
are well worth considering, they are inapplicable to the case at bar.


                                                -9-
589, 596; 548 NW2d 595 (1996) (noting that the right to effective assistance of counsel is
substantive and focuses on the actual assistance received). Accordingly, defense counsel’s
disposition, alone, cannot provide a basis for a claim of ineffective assistance.

        Defendant next argues that his attorney rendered ineffective assistance when he refused
to go to the evidence room to examine evidence that would be presented at trial, did not ask for a
cell phone expert to refute the prosecution’s case, and did not investigate the men found driving
Wilson’s stolen car. Defendant asserts that, but for counsel’s allegedly deficient performance,
there is a reasonable probability that the result of the trial would have been different. Strickland,
466 U.S. at 694. However, defendant’s unsupported assumption that further investigation would
turn up evidence beneficial to his case does not constitute an actual showing of prejudice,
without which defendant cannot prevail on his claim of ineffective assistance. See People v
Pickens, 446 Mich. 298, 314; 521 NW2d 797 (1994).

       Defendant also argues that his attorney rendered constitutionally ineffective assistance
because he did not file an interlocutory appeal of the trial court’s denial of his motion to
suppress. As we indicated above, the trial court did not abuse its discretion in denying
defendant’s motion to suppress Wilson’s identification testimony. By filing an interlocutory
appeal of the trial court’s ruling, counsel would have been advocating a meritless position.
“Counsel is not ineffective for failing to advocate a meritless position.” People v Mack, 265
Mich. App. 122, 130; 695 NW2d 342 (2005) (quotation marks and citation omitted).

        Defendant further argues that his attorney rendered constitutionally ineffective assistance
with inadequate cross-examinations of Brenda Wilson and her son, Randy Wilson. Defendant’s
contention with regard to Randy Wilson is without merit. Randy testified as a defense witness
and was not subject to cross-examination by defense counsel. Defendant has pointed to no
deficiencies in counsel’s examination of Randy. With regard to Brenda Wilson, defendant does
not indicate in his main brief how counsel’s cross-examination was deficient. He contends in his
standard 4 brief, 8 however, that he and his attorney agreed on a trial strategy that included
undermining Brenda’s credibility, but counsel did not execute this strategy; instead, counsel
missed several opportunities to point out the inconsistencies in Brenda’s testimony.

        Our careful review of the record convinces us that defense counsel did in fact pursue the
strategy of attempting to undermine Wilson’s credibility, and that the deficiencies defendant
alleges pertain primarily to tactical decisions counsel made in pursuit of that strategy. Just as we
refrain from second-guessing trial strategy, see Payne, 285 Mich. App. at 190; we similarly
decline to second-guess tactical decisions used to execute that strategy. That a chosen strategy
proves unsuccessful is not grounds for an ineffective assistance claim. People v Petri, 279 Mich
App 407, 412; 760 NW2d 882 (2008). Moreover, even if counsel’s cross-examination of Wilson
had fallen below an objective standard of reasonableness under prevailing professional norms,


8
  A “Standard 4” brief refers to the brief a defendant may file in propria persona pursuant to
Standard 4 of Michigan Supreme Court Administrative Order No. 2004-6, 471 Mich. c, cii
(2004).


                                                -10-
defendant has not shown that, but for counsel’s deficient performance, there is a reasonable
probability that the outcome of the trial would have been different. Strickland, 466 U.S. at 694.
Without Wilson’s testimony, the prosecution presented ample testimonial and forensic evidence
that implicated defendant as one of the perpetrators of the charged crimes.

        Defendant raises a number of additional ineffective assistance claims in his standard 4
brief. He first contends that his trial counsel provided ineffective assistance by failing to
investigate the cell phones upon which the prosecution relied to place defendant at the scene of
the crimes. He asserts that proper investigation would have shown that he did not take the
picture of him with Bush that was on the Alcatel phone, but that Bush sent the picture to the
phone, and that this would have undermined the notion that the Alcatel phone belonged to him.
Contrary to defendant’s expectation, there is no reasonable basis to believe that this discovery
would have changed the outcome of the trial. The picture of Bush and defendant played no role
in the prosecution’s case against defendant, and it is not reasonable to infer that the Alcatel
phone did not belong to defendant simply from the fact that Bush sent the photograph of her and
defendant to the phone.

        Defendant next contends that investigation of the phones would have revealed that
defendant was not in Mount Clemens between 5:00 and 5:30 p.m. on the day of the robbery.
Assuming for the sake of argument that defendant is correct, it would not undermine the
prosecution’s evidence that defendant was in Mount Clemens during the time of the robbery, and
that texts between Waters and defendant, as well as Crigler’s testimony, provided incriminating
evidence of defendant’s involvement in the robbery. Thus, even if further investigation of the
cell phones revealed what defendant says it would, it is mere speculation that the result of the
proceeding would have been different.

        Next, defendant charges trial counsel with providing ineffective assistance by failing to
cross-examine Markenya Crigler with questions that would have revealed that police
manipulated and coerced her into accusing defendant of bringing stolen items to her house and
that her anger at defendant motivated her to lie about defendant dropping off stolen items. This
charge is without merit as our review of the record shows that defense counsel did indeed
employ a strategy aimed at undermining Crigler’s credibility. The jury was free to assess
Crigler’s credibility, weigh the evidence, and draw inferences from the evidence. See People v
Gillard, 216 Mich. 461, 470; 185 N.W. 734 (1921). That the jury did not arrive at the conclusions
defendant thought it should does not mean that his attorney’s performance was objectively
deficient. See Petri, 279 Mich. App. at 412.

       Defendant next asserts that trial counsel rendered ineffective assistance by failing to
move for suppression of the evidence Det. Sgt. Stevens obtained outside of her jurisdiction and
without informing local law enforcement. Assuming for the sake of argument that Det. Sgt.
Stevens violated MCL 764.2a9 by obtaining evidence outside her jurisdiction, a statutory

9
 MCL 764.2a sets forth the circumstances under which a county law enforcement officer may
exercise the authority and power of her office outside the geographical boundaries of her county.
None of those circumstances apply in the case at bar.


                                              -11-
violation does not render police action unconstitutional. People v Hamilton, 465 Mich. 526; 638
NW2d 92 (2002), abrogated on other grounds by Bright v Ailshie, 465 Mich. 770; 641 NW2d 587
(2002). And absent a constitutional violation, the remedy for a statutory violation is not
exclusion of the evidence. People v Clark, 181 Mich. App. 577; 450 NW2d 75 (1989) (holding
that exclusion of the evidence is not appropriate where it is premised solely on a violation of
MCL 764.2a, the purpose of which is to protect the rights and autonomy of local governments,
not the rights of criminal defendants). In light of Hamilton and Clark, trial counsel did not
render ineffective assistance by failing to raise a jurisdictional violation issue that would not
have resulted in exclusion of the evidence. Mack, 265 Mich. App. at 130 (failing to advocate a
meritless position does not constitute ineffective assistance).

        Defendant also asserts that, given counsel’s knowledge of the trial judge’s bias, it was
objectively unreasonable and prejudicial for counsel not to move for disqualification of the
judge. A judge who is biased or prejudiced for or against a party may be disqualified, MCR
2.003(C)(1), upon a showing of actual bias or prejudice, In re Contempt of Henry, 282 Mich. App.
656, 680; 765 NW2d 44 (2009). Actual bias is “[g]enuine prejudice that a judge . . . has against
[a defendant].” Black’s Law Dictionary (10th ed), p 192. As evidence of the trial judge’s actual
bias, defendant offers a statement allegedly made by his counsel indicating that the judge thought
he was guilty and ought to go to prison, the court’s adverse rulings, and the length of his
sentence. None of this is admissible evidence of actual bias. The statement defendant alleges of
counsel is inadmissible hearsay, MRE 801(c); MRE 802, and the mere fact that the judge ruled
against defendant is not a basis for disqualification, see In re Contempt of Henry, 282 Mich. App.
at 680. In addition, defendant fails to cite any authority supporting his argument that a sentence
within the recommended minimum guidelines shows bias. MCR 7.212(C)(7) (indicating that
argument must be supported by citation to appropriate authority or policy). Because defendant
has failed to establish grounds to disqualify the trial judge, his claim of ineffective assistance
based on counsel’s failure to seek disqualification of the judge fails.

        Finally, defendant claims that trial counsel was ineffective for failing to object to the
amount of restitution because it included property Wilson testified she had recovered. According
to the PSIR, Wilson sought restitution for two hand guns, a bow and arrow, gold and diamond
jewelry, cash, an Xbox 360 and five games, and the amount she had to pay to get her car out of
impound. Defendant does not cite to the record in support of his claim that Wilson testified to
recovering these items, nor did our scrutiny of the trial transcripts turn up such testimony. Thus,
defendant has not established that trial counsel performed deficiently by failing to challenge the
amount of restitution ordered. See Mack, 265 Mich. App. at 130.

                         D. AMENDMENT OF DEFENDANT’S PSIR

        Defendant contends that the trial court abused its discretion by declining his request to
remove from his PSIR information regarding codefendants in an out-of-state conviction more
than two decades old. We disagree. We review for an abuse of discretion a trial court’s response
to a defendant’s challenge to the accuracy of a PSIR. People v Uphaus, 278 Mich. App. 174, 181;
748 NW2d 899 (2008). “A trial court abuses its discretion when it selects an outcome outside
the range of reasonable and principled outcomes.” Id.



                                               -12-
       Defendant asked the trial court to delete from his PSIR information pertaining to a crime
committed in Alabama more than 20 years ago. Relying on People v Ericksen, 288 Mich. App.
192, 206; 793 NW2d 120 (2010), the trial court explained: “ ‘it is well established that a PSIR
may include information that would not be admissible at trial, including information about prior
convictions as well as other criminal activity allegedly committed by the defendant.’ ”
Accordingly, the trial court denied defendant’s request for amendment.

         On appeal, defendant asserts that the trial court relied on Ericksen for the proposition that
a PSIR may contain only evidence that is admissible at trial. He then argues that the convictions
of his Alabama codefendants, two of whom the Alabama court sentenced to death by
electrocution for capital murder, would not have been admissible at trial, and he urges this Court
to order amendment of the PSIR accordingly. Clearly, defendant has misread or misconstrued
both the trial court’s opinion and the governing law. Ericksen stands for the proposition that a
PSIR may contain information “that would not be admissible at trial.” Ericksen, 288 Mich. App.
at 206 (emphasis added). Ericksen supports the trial court’s decision, and defendant fails to cite
any authority in support of his position. Therefore, we conclude that the trial court did not abuse
its discretion by denying defendant’s request for amendment of his PSIR.

                                          E. SHACKLING

        Defendant contends that the evidence presented on remand established that he wore
shackles during his entire trial, including during voir dire, and that the courtroom was so
configured as to allow jurors to see his shackles. Because of this, defendant argues, his right to
due process was violated and he is entitled to a new trial. If not a new trial, he is entitled at least
to a second remand so the trial court can conduct in camera juror interviews to determine
whether jurors saw defendant’s ankle shackles, whether they discussed the shackles during
deliberations, and whether the shackles influenced their verdict. We again disagree.

        We review a trial court’s decision to shackle a defendant for an abuse of discretion under
the totality of the circumstances. Payne, 285 Mich. App. at 186. “A trial court abuses its
discretion when it selects an outcome that does not fall within the range of reasonable and
principled outcomes.” People v Yost, 278 Mich. App. 341, 353; 749 NW2d 753 (2008). Whether
a defendant has been deprived of due process is a question of law subject to de novo review.
People v Odom, 276 Mich. App. 407, 421; 740 NW2d 557 (2007). To establish a due process
violation that requires reversal of a conviction, the defendant must prove prejudice to his
defense. People v McGee, 258 Mich. App. 683 700; 672 NW2d 191 (2003).

        “Freedom from shackling is an important component of a fair trial.” People v Dixon, 217
Mich. App. 400, 404; 552 NW2d 663 (1996). “[A] defendant may be shackled only on a finding
supported by record evidence that this is necessary to prevent escape, injury to persons in the
courtroom or to maintain order.” Payne, 285 Mich. App. at 186 (internal quotation marks and
citation omitted; alteration added). Absent individualized findings regarding the necessity of
shackling defendant, the trial court abuse[s] its discretion by requiring defendant to wear
shackles in the jury’s presence. Id. at 186-187. “But even if a trial court abuses its discretion
and requires a defendant to wear restraints, the defendant must show that he suffered prejudice as
a result of the restraints to be entitled to relief.” Id. at 186. The inability of the jury to see the
restraints negates prejudice. People v Horn, 279 Mich. App. 31, 36; 755 NW2d 212 (2008). Even

                                                 -13-
if “jurors inadvertently see a defendant in shackles, there still must be some showing that the
defendant was prejudiced.” Id. at 37.

        Our review of the record reveals no violation of defendant’s due-process rights and,
therefore, no error in the trial court’s denial of defendant’s motion for a new trial on
constitutional grounds.10

         On appeal, defendant relies primarily on the testimony of Deputy Sauger to support his
contention that he wore ankle shackles during voir dire and that potential jurors sitting in the
gallery could see the shackles. Although Deputy Sauger’s testimony is at times confusing,
viewed as a whole, it does not support a finding that defendant wore ankle shackles during voir
dire or that jurors saw him in shackles at any time during the course of the trial. Deputy Sauger
testified confidently that the jury must not see a defendant in shackles, that defendants were not
shackled during voir dire if there was a chance that potential jurors in the gallery could see the
shackles, and that he followed Deputy Haase’s instructions.               Deputy Haase testified
unwaveringly that incarcerated defendants were unrestrained during voir dire. Thus, the
testimony of these two deputies, viewed as a whole, provides no evidence that jurors saw
defendant’s ankle shackles.

        Defendant relies on People v Davenport 488 Mich. 1054; 794 NW2d 616 (2011) to
contend that he is entitled to a remand to allow the court to conduct in camera interviews with
his jurors to determine whether any saw him in shackles and, if they did, whether seeing his
shackles affected their deliberations and decision. In our view, however, the Michigan Supreme
Court’s order in Davenport does not compel us to order a second remand of the case at bar. The
Supreme Court remanded Davenport because this Court denied the defendant’s motion for


10
  Based on the record before this Court, it is indisputable that the trial court abused its discretion
by shackling defendant without making individualized findings supported by the record that
shackling was necessary. People v Payne, 285 Mich. App. 181, 186; 744 NW2d 714 (2009).
Trial courts are prohibited from routinely shackling defendants, People v Dunn, 446 Mich. 409,
425; 521 NW2d 255 (1994), and a law enforcement official’s mere preference for the use of
restraints is not a sufficient reason for shackling a defendant, People v Banks, 249 Mich. App.
247, 258; 642 NW2d 351 (2002). Shackling a defendant during trial is permitted only in
extraordinary circumstances, People v Dixon, 217 Mich. App. 400, 404; 552 NW2d 663 (1996),
such as to prevent the defendant’s escape, to prevent him from injuring others in the courtroom,
or to maintain an orderly trial, Banks, 249 Mich. App. at 257. The written policy of the Macomb
County Sheriff regarding “prisoner transport, court and building security” accurately reflects this
law, and the testimony of Deputy Haase on remand indicates his awareness of the policy.
However, Deputy Haase’s testimony also indicates that shackling incarcerated defendants is
routine and that the trial court considered whether it was necessary only when there was an
objection. This practice does not accord with Michigan law. Nevertheless, as egregious as this
abuse of discretion is, it is not outcome determinative. There is no due-process violation or
cause to reverse in the absence of prejudice, and defendant did not establish that shackling
prejudiced his defense.


                                                -14-
remand,11 even though it was undisputed that defendant’s left hand was chained to his waist
throughout his trial, and video evidence showed that the shackles were visible.12 After this Court
affirmed the defendant’s convictions, he applied for leave to appeal in the Supreme Court. In
lieu of granting the defendant’s application, the Supreme Court reversed this Court’s decision
and remanded the matter to the trial court to allow the defendant “to develop the record on the
issue of whether his shackling during trial prejudiced his defense,” Davenport, 488 Mich. at
1054.

        Unlike in Davenport, in the case at bar, this Court granted defendant’s motion for remand
to allow him to move for a new trial on the issue of whether jurors saw him in shackles. Thus,
defendant has had the same opportunity to establish prejudice that the defendant in Davenport
had on remand. The type of hearings conducted by the two trial courts responded to the issues
raised on remand. In Davenport, as already indicated, it was undisputed that the defendant was
shackled and that his shackles were visible, the only question was whether they were visible to
the jury. Accordingly, the trial court conducted hearings in which jurors were asked if they saw
the defendant’s shackles and to what effect. On remand in the case at bar, the trial court held
two evidentiary hearings to give defendant the same opportunity to establish that shackling
prejudiced his defense. He was unable to do so. Now, defendant urges this Court to order a
second remand for a different type of proceeding, even though he failed to establish on his first
remand that his ankle shackles were visible during trial, let alone visible to jurors, potential or
seated. Under these circumstances, Davenport does not compel us to grant a second remand to
give defendant yet another opportunity to establish what he was unable to establish during the
two evidentiary hearings the trial court conducted on the first remand.

                           F. REMAINING STANDARD 4 ISSUES

       Defendant raises several additional issues in his standard 4 brief, none of which compel
reversal of his conviction.

                                 1. INSTRUCTIONAL ERROR

        Defendant argues that the trial court erred in granting the prosecution’s request for an
aiding-and-abetting instruction. Defendant asserts that the prosecution tried the case on the
theory that defendant was present at the home invasion and robbery, but after the close of proofs,
moved to include jury instructions on aiding and abetting under the theory that defendant was not
at the victim’s house, but directed the robbery from a remote location. Defendant argues that the
consequence of the error was violation of his due-process right to have reasonable notice of the
charges against him, and that the remedy is a new trial. We disagree. We review de novo both



11
 People v Davenport, unpublished order of the Court of Appeals, entered May 8, 2009 (Docket
No. 287767).
12
  People v Davenport, unpublished per curiam opinion of the Court of Appeals, issued August 5,
2010 (Docket No. 287767), p 2.


                                               -15-
instructional error, People v Fennell, 260 Mich. App. 261, 264; 677 NW2d 66 (2004), and
whether defendant has been deprived of due process, Odom, 276 Mich. App. at 421.

        Contrary to defendant’s assertion, the prosecution did not request an aiding-and-abetting
instruction on the theory that defendant directed the home invasion and armed robbery from afar.
The prosecution based its request on evidence presented at trial that indicated that, although
defendant was present at the scene of the crimes, his role in some of the charged offenses may
have been indirect.

        Michigan’s court rules allow a party to “file a written request for jury instructions at or
before the close of the evidence[,]” and to “submit its theory of the case regarding each issue” at
the same time. MCR 2.512. “[W]hen a jury instruction is requested on any theories or defenses
and is supported by evidence, it must be given to the jury by the trial judge.” People v Mills, 450
Mich. 61, 81; 537 NW2d 909, mod 450 Mich. 1212 (1995). A jury instruction on aiding and
abetting is appropriate “where there is evidence that (1) more than one person was involved in
committing a crime, and (2) the defendant’s role in the crime may have been less than direct
participation in the wrongdoing.” People v Bartlett, 231 Mich. App. 139, 157; 585 NW2d 341
(1998). The prosecutor in the present case presented evidence at trial that there were three
perpetrators and that defendant, although present at the scene of the crimes, may not have been
the person who zip-tied Wilson’s arms and duct taped her legs. The trial court did not err in
instructing the jury in aiding and abetting because the evidence of multiple perpetrators and of
defendant’s less than direct participation in some aspects of the crime supported giving the
instruction.

       Defendant’s reliance on decisions from the United States Supreme Court and from
Michigan’s Supreme Court to support his position is misplaced. The cases defendant relies on
involve defendants charged with one crime or violation but convicted, or whose convictions were
upheld, based on another crime or violation, or who were convicted on inadequate statements of
the charges against them.13 These cases involved charges for distinct crimes about which the
defendants were not informed and against which they could not properly defend themselves.
They are inapplicable here because aiding and abetting is not a distinct crime, see People v
Greaux, 461 Mich. 339, 344-345; 604 NW2d 327 (2000), but a theory of criminal liability, see
People v Robinson, 475 Mich. 1, 15; 715 NW2d 44 (2006).

       Defendant’s assertion that his case is indistinguishable from Smith v Lopez, 731 F3d 859
(CA 9, 2013), rev’d by Lopez v Smith, __ US __; 135 S. Ct. 1; 190 L. Ed. 2d 1 (2014), is equally
unavailing. The prosecution’s theory in Smith was that the defendant acted alone in killing his
wife. Smith, 731 F3d at 860-861. However, on cross-examination, one of the defendant’s


13
   Cole v Arkansas, 333 U.S. 196; 68 S. Ct. 514; 92 L. Ed. 644 (1948) (defendants convicted of
violating one statute but their convictions were upheld based on violation of another statute);
Russell v United States, 369 U.S. 749; 82 S. Ct. 1038; 8 L Ed 2d (1962) (defendants charged with
one crime but convicted of an uncharged lesser included offense); People v Quinn, 136 Mich
App 145; 356 NW2d 10 (1984) (defendants convicted on inadequate indictments).


                                               -16-
former employees admitted that he owed the defendant $15,000, knew the locations of several
safes in the defendant’s house, and knew details of the murder that investigators had not
released. Id. at 863. In addition, the witness speculated that the defendant would not have
committed the murder alone, and he named the person who might have helped the defendant. Id.
After the close of proofs, the prosecutor successfully sought an aiding-and-abetting instruction.
Id. at 863-864. In a general verdict, the jury convicted the defendant of first-degree murder as
charged. Id. at 865. The California Court of Appeals eventually affirmed the conviction on state
law grounds, finding that the aiding and abetting instruction was not prejudicial and did not
“ambush” the defendant. Id. at 865-866. The California Supreme Court declined review. Id. at
866.

         Subsequently, the defendant filed a federal habeas petition, arguing that “his
constitutional right to adequate notice of the nature of the charges against him was violated when
the trial court instructed the jury on aiding-and-abetting liability.” Id. The federal district court
granted Smith’s petition, and the state appealed to the Ninth Circuit Court of Appeals. The Ninth
Circuit affirmed the district court’s grant of habeas, reasoning that “by requesting the jury
instruction just before closing argument and without any prior indication that it was pursuing an
aiding-and-abetting theory, the prosecution ambushed [the defendant] and denied him a
meaningful opportunity to present his defense.” Smith, 731 F3d 859 (2013).

        Defendant contends that his case is indistinguishable from Smith and that the Ninth
Circuit’s reasoning should govern resolution of this issue. Defendant is incorrect. The United
States Supreme Court reversed the Ninth Circuit’s decision, holding that, absent a clear ruling
from the nation’s highest court, state law governed the issue of adequate notice. Lopez v Smith,
__ US __; 135 S. Ct. 1; 190 L. Ed. 2d 1 (2014). As we have already explained, Michigan law
supports the trial court’s decision to give the aiding-and-abetting instructions.14 See Bartlett, 231
Mich. App. at 157.

                            2. SUFFICIENCY OF THE EVIDENCE

         Defendant next contends that, because the zip ties and duct tape did not restrict Wilson’s
movements, and because he did not forcibly confine Wilson in a way that interfered with her
liberty, the evidence was insufficient to allow a juror to conclude beyond a reasonable doubt that
he unlawfully imprisoned Brenda Wilson. Once again, we disagree. We review de novo a




14
   Even if the Ninth Circuit’s decision remained good law, it would not govern our disposition of
this case because of the significant facts that distinguish this case from Smith. In Smith, the
prosecution presented no evidence that a party other than the defendant had committed the crime,
presented no evidence of a connection between the defendant and the possible other party, and
sought an aiding-and-abetting instruction on the strength of a witness’ speculation about from
whom the defendant might have had help. By contrast, in this case, the prosecution maintained
from the beginning and presented evidence of multiple perpetrators and of defendant’s indirect
participation in some components of the incident.


                                                -17-
defendant’s challenge to the sufficiency of the evidence. People v Meissner, 294 Mich. App. 438,
452; 812 NW2d 37 (2011).

        The test for determining the sufficiency of the evidence in a criminal case is whether the
evidence, viewed in the light most favorable to the prosecution, would allow a rational trier of
fact to conclude that the elements of the crime had been met beyond a reasonable doubt. People
v Hampton, 407 Mich. 354, 368; 285 NW2d 284 (1979). We resolve conflicts in the evidence in
favor of the prosecution and “defer to the fact-finder’s role in determining the weight of the
evidence and the credibility of the witnesses.” People v Bennett, 290 Mich. App. 465, 472; 802
NW2d 627 (2010) (quotation marks and citation omitted).

       A person commits the crime of unlawful imprisonment if he or she knowingly
       restrains another person under any of the following circumstances:

       (a) The person is restrained by means of a weapon or dangerous instrument.

       (b) The restrained person was secretly confined.

       (c) The person was restrained to facilitate the commission of another felony or to
       facilitate flight after commission of another felony. [MCL 750.349b.]

        As used in this statute, “ ‘[r]estrain’ means to forcibly restrict a person’s movements or to
forcibly confine the person so as to interfere with that person’s liberty without that person’s
consent or without lawful authority.” MCL 750.349b(3)(a). In People v Kosik, 303 Mich. App.
146, 152; 841 NW2d 906 (2013), this Court found sufficient evidence for a rational jury to
conclude beyond a reasonable doubt that the defendant secretly confined a victim where

       [t]he victim was taken against her will into a conference room. She was held
       there in an enclosed area that was not visible to anyone who may have been
       passing by or in the store. Defendant was standing in front of the door to the
       conference room. If the victim had tried to escape, defendant was within arm’s
       reach of her and could have prevented her from doing so. The victim testified that
       she was frightened by defendant.

         In the case at bar, Wilson testified that a gunman forced her inside her home, ordered her
into her living room, had her sit on her loveseat, and then instructed a co-perpetrator to zip tie her
arms behind her back. While it is true that her hands came free from the zip ties, Wilson testified
that she hid this fact from the robbers out of anxiety for what they might do if they discovered
that her hands were free. Wilson said that defendant kept waving the gun around and threatening
to kill her if she did not tell him what he wanted to know. At one point, the robbers left her alone
in the living room, but it became clear that they meant her to stay put when one of them ordered
another, “Go back in there and check on her.” Defendant speculates that Wilson, a 68-year old
grandmother, could have grabbed the gun the robbers left on a table and held the three men at
bay, or used her phone to call police. But it is just as likely that such daring would have resulted
in Wilson’s injury. If one views the options available to Wilson at that time as “[c]onflicts in the
evidence,” this Court is required to resolve them in favor of the prosecution. Bennett, 290 Mich
App at 472.

                                                -18-
        Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact
could conclude that the elements of unlawful imprisonment were met beyond a reasonable doubt.
Hampton, 407 Mich. at 368. Either as the primary actor who held a gun to Wilson’s neck and
forced her into her home, into the living room, and onto a loveseat, or as an aider and abettor
who ordered another to zip tie her hands, the evidence is sufficient to sustain defendant’s
conviction for unlawful imprisonment. Like the victim in Kosik, Wilson was forced into a space
out of sight of anyone who could assist her and monitored to prevent her taking action adverse to
the robbers.

                                    3. RIGHT TO COUNSEL

        Defendant contends that the trial court erred when it denied his trial counsel’s request to
withdraw and to provide substitute counsel on the ground that there had been a complete
breakdown of the attorney-client relationship. Defendant is incorrect. We review a trial court’s
denial of an indigent defendant’s request for the appointment of substitute counsel for an abuse
of discretion. People v Mack, 190 Mich. App. 7, 14; 475 NW2d 830 (1991). A trial court has not
abused its discretion if its decision results in an outcome within the range of reasoned and
principled outcomes. People v Duncan, 494 Mich. 713, 723; 835 NW2d 399 (2013).

        Substitute counsel is warranted only where “a legitimate difference of opinion develops
between a defendant and his appointed counsel with regard to a fundamental trial tactic” and
where “substitution will not unreasonably disrupt the judicial process.” People v Mack, 190
Mich. App. 7, 14; 475 NW2d 830 (1991). Defendant’s trial counsel explained to the court that the
“relationship of trust and confidence between [defendant] and [his attorney] was lost forever”
because defendant had filed a grievance against him with the Attorney Grievance Committee
(AGC). Counsel said that there was a complete breakdown of the attorney-client relationship,
that he and defendant no longer were on speaking terms, and that if convicted, defendant was
certain to raise ineffective assistance of counsel claims against him and would probably bring a
malpractice suit against him. Defendant told the court that he agreed with his attorney’s trial
strategy, but some of counsel’s factual misstatements had caused him to lose trust in his attorney.
In denying the motion to withdraw, the trial court did not find the grievance to be dispositive,15
thought defendant’s technical disputes about some of counsel’s misstatements at oral arguments
insignificant, and opined that counsel’s withdrawal would disrupt the court’s trial schedule. The
trial court stated that it was not convinced that the dispute between defendant and his attorney
was about trial tactics or strategy.

       After reviewing the record, we agree with the trial court and conclude that its denial of
defense counsel’s motion to withdraw and for appointment of substitute counsel was not an
abuse of discretion. Questions of professional judgment and trial strategy are matters entrusted
to counsel and do not justify substitution of counsel, People v Traylor, 245 Mich. App. 460, 463;
628 NW2d 120 (2001), and here, defendant agreed with counsel’s trial strategy. Defense


15
  The filing of a grievance does not establish good cause for the appointment of new counsel.
People v Strickland, 293 Mich. App. 393, 397-398; 810 NW2d 660 (2011).


                                                -19-
counsel did misspeak at the hearing on his motion for an eyewitness expert when he said that
Wilson identified the robber who removed his mask briefly as defendant. However, nothing in
the record indicates that the misstatement prejudiced defendant16 or that trial counsel did not
have a firm grasp of the relevant facts; thus, we agree with the trial court that counsel’s
misstatement was insignificant. Defendant’s objection to counsel’s factual inaccuracy does not
constitute a “[g]enuine disagreement between counsel and the defendant over the use of a
substantial defense or a fundamental trial tactic [that would] satisf[y] the good cause
requirement . . . .” People v Tucker, 181 Mich. App. 246, 255; 448 NW2d 811 (1989), remanded
on other grounds by People v Musick, 437 Mich. 867 (1990). While it is true that defendant
agreed with defense counsel that there had been a complete breakdown in the attorney-client
relationship, defendant did not offer substantial reasons in support of this assertion. “[A] mere
allegation that a defendant lacks confidence in his attorney, unsupported by a substantial reason,
does not amount to adequate cause . . . .” Tucker, 181 Mich. App. at 255.

                                4. WARRANTLESS SEARCH

        Defendant argues that evidence obtained from the Alcatel cell phone should be excluded
because Det. Fraser and Deputy Cikota searched the phone prior to obtaining a search warrant
and without a valid reason for violating the warrant requirement. Without the phone evidence,
defendant argues, the jury arguably would not have convicted him. Defendant did not preserve
this issue by seeking suppression of the allegedly tainted evidence in the trial court. People v
Metamora Water Svc, Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007) (“For an issue to be
preserved for appellate review, it must be raised, addressed, and decided by the lower court.”).
We review challenges of unpreserved constitutional error for plain error affecting defendant’s
substantial rights. People v Carines, 460 Mich. 750, 752, 764; 597 NW2d 130 (1999).

       Both the United States and Michigan Constitution guarantee against unreasonable
searches and seizures. US Const, Am IV; Const 1963, art 1, § 11. Generally, in the criminal
context, a search conducted without a warrant is unreasonable, unless both probable cause and a
circumstance establishing an exception exist. People v Snider, 239 Mich. App. 393, 406; 608
NW2d 502 (2000). One of the recognized exceptions to the warrant requirement is a search
pursuant to consent. People v Blasius, 435 Mich. 573, 582; 459 NW2d 906 (1990).

        Defendant’s contention that that Det. Fraser improperly searched his phone on December
17, 2014, is without factual support. Det. Fraser’s undisputed testimony at the preliminary
examination was that Bush gave him permission to look at her phone in order to see the phone
number and name that was on it. Defendant claims to have attached to his standard 4 brief an
affidavit in which Bush attested that Det. Fraser used her phone to call the Alcatel phone and
then scrolled through the content of the Alcatel phone. We cannot identify any such document




16
  In fact, in the context of defendant’s motion for an eyewitness expert, the misstatement may
have provided added reason for the necessity of granting his motion.


                                              -20-
among defendant’s attachments.17 Thus, defendant has not shown that any improper search
occurred. Moreover, even if Det. Fraser did search the Alcatel phone without a warrant,
defendant’s remedy would be suppression of the evidence collected. See People v Stevens, 460
Mich. 626, 633-634; 597 NW2d 53 (1999) (indicating that the exclusionary rule operates to
suppress the direct and indirect evidence obtained from an illegal search). However, defendant
does not identify any evidence illegally collected from the Alcatel phone that the trial court
should have suppressed.

         Defendant appears to assume that if Det. Fraser searched the Alcatel phone illegally, then
all of the information extracted from the phone by Deputy Cikota and from the phone records by
Duncan must be suppressed. However, in order for the exclusionary rule to operate to suppress
the information obtained by Deputy Cikota and by Duncan, the evidence must have been
obtained directly or indirectly from Det. Fraser’s alleged illegal search. Id. Defendant having
failed to point to any evidence obtained from the Alcatel phone by Det. Fraser’s alleged search,
to claim that the information obtained by Deputy Cikota and by Duncan is fruit of Det. Fraser’s
poisonous search merely heaps conjecture on top of speculation.

        Finally, defendant does not support his assertion that Deputy Cikota analyzed the phones
on December 18, 2014, prior to obtaining a search warrant with documentary evidence or
citations to the record. Det. Fraser testified that members of the crime unit team wrapped up at
around 2:00 or 3:00 a.m. on the morning of December 18, 2014, and returned to work at around
8:00 a.m. the same morning, at which point “[s]earch warrants were drafted, signed, and the
phones were turned over to Deputy Cikota.” Given the deputy’s undisputed testimony, and
absent evidence substantiating defendant’s claim, there is no basis for concluding that Deputy
Cikota violated the warrant requirement when he extracted information from defendant’s phone.
Because defendant has not established plain error, his claim of a constitutional violation arising
from an improper search of his cell phone fails.

                5. EXCULPATORY EVIDENCE AND FALSE TESTIMONY

        Finally, defendant argues that the prosecution committed a Brady violation by failing to
disclose to the defense exculpatory evidence pulled from the cell phones confiscated from
defendant and Taija Bush. Defendant claims that the evidence would have shown that the
phones were not in Mount Clemens from 3:00 to 5:30 p.m. on the day of the robbery, thus
further undermining Wilson’s identification testimony. He also claims that further investigation
would have revealed that police transferred a photograph of Bush and him from Bush’s phone to
the Alcatel phone to make it look like defendant owned the phone and had made the
incriminating text messages found on the phone. In addition, defendant contends that the
prosecution failed to disclose that police searched the electronic content of the phone they


17
   Defendant either failed to attach the affidavit or attached an illegible document. Either way,
defendant has not properly shown that Fraser improperly searched his cell phone. The
coversheet to the attached documents states that defendant’s appellate attorney filed them
electronically. Thus, any omission or error in scanning was defendant’s, not the Court’s.


                                               -21-
confiscated from defendant before obtaining a search warrant. Defendant contends that had the
prosecution revealed this evidence, it would invariably have led to a successful motion to
suppress the evidence. We review these unpreserved issue for plain error affecting the
defendant’s substantial rights. People v Carines, 460 Mich. 750, 762; 597 NW2d 130 (1999).

        “[T]he suppression by the prosecution of evidence favorable to an accused upon request
violates due process where the evidence is material either to guilt or to punishment, irrespective
of the good faith or bad faith of the prosecution.” Brady v Maryland, 373 U.S. 83, 87; 83 S. Ct.
1194; 10 L. Ed. 2d 215 (1963). In order to establish a Brady violation, defendant must prove that:
“(1) the prosecution has suppressed evidence; (2) that is favorable to the accused; and (3) that is
material.” People v Chenault, 495 Mich. 142, 150; 845 NW2d 731 (2014). “Evidence is
favorable to the defense when it is either exculpatory or impeaching.” Id.

       To establish materiality, a defendant must show that “there is a reasonable
       probability that, had the evidence been disclosed to the defense, the result of the
       proceeding would have been different. A ‘reasonable probability’ is a probability
       sufficient to undermine confidence in the outcome.” United States v Bagley, 473
U.S. 667, 682; 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985). [Chenault, 495 Mich. at
       150.]

        Assuming for the sake of argument that the phone records contained evidence favorable
to defendant because it could have impeached Wilson’s credibility, defendant has not shown that
the evidence was material. See Chenault, 495 Mich. at 150-151. Materiality asks whether, “in
the absence of the suppressed evidence, the defendant received a fair trial, understood as a trial
resulting in a verdict worthy of confidence.” Id. at 150-151 (quotation marks and citation
omitted). Here, even without Wilson’s identification testimony, the prosecution presented
compelling evidence of defendant’s guilt. Crigler’s testimony, supported by recovery from her
apartment of items stolen from Wilson, the phone record evidence, and Truxell’s testimony
regarding contact with Bush at the time and in the vicinity of the crime supports the conclusion
that defendant committed the charged crimes and renders the verdict worthy of confidence.
Defendant’s claim that police transferred a photograph of him and Bush to the Alcatel phone to
incriminate him is utterly without merit.

        Defendant also asserts that he is entitled to a new trial because the prosecution violated
his right to due process by knowingly presenting false testimony from Brenda Wilson and Det.
Fraser. Regarding Wilson, defendant claims that a police report of the incident states that
Wilson said she saw defendant from her mother’s kitchen window at around 7:30 p.m., but the
prosecutor allowed her to testify falsely at the preliminary examination and at trial that she saw
him between 3:00 and 5:30 p.m. With regard to Det. Fraser, defendant alleges that the
prosecutor failed to correct his testimony that he confiscated a phone from defendant, secured it
as evidence, and then turned it over to Deputy Cikota, when in fact the detective searched
through the phone prior to obtaining a warrant.

       In light of our rejection of defendant’s assertion that Det. Fraser illegally searched
defendant’s cell phone, we find no merit in his argument here. Regarding his claims about
Wilson’s testimony, regardless of what appears in an unsworn police report from the night of the
incident, Wilson testified consistently under oath that she saw defendant seated in an unfamiliar

                                               -22-
car parked across the street from her mother’s house at around 5:00 to 5:30 p.m., while it was
still somewhat light outside. Nothing in the record refutes this; there is no indication that street
lights were on (or were malfunctioning), and Randy Wilson testified that he could not see the
three people who walked within 10 feet of him not because it was dark, but because they had
pulled hoods up over their heads. Given these circumstances, the prosecutor had no reason to
believe that Wilson’s sworn testimony was untruthful and in need of correction.

       Affirmed.




                                                             /s/ Jane M. Beckering
                                                             /s/ Michael J. Kelly
                                                             /s/ Colleen A. O’Brien




                                               -23-